EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kien T. Le on 05/13/2021.

The application has been amended as follows: 

Claim 10 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 8, 13 and 14 is indicated because the prior art of record does not show or fairly suggest a wire electrical discharge machine wherein the processor is configured to adjust a diaphragm opening of the pressure regulating valve based on the information relating to rigidity of the wore electrode fed to the workpiece and the data stored in the storage medium to thereby control the pressure of the compressed air supplied to the insertion hole, wherein the pressure information includes values of the diaphragm opening of the pressure regulating valve associated with the multiple types of the wire electrodes; wherein, in response to the determination that the auto wire feeding of the wire electrode has failed, the processor is configured to change the diaphragm opening .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325.  The examiner can normally be reached on M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/13/2021

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761